OFFICE OFTHE ATTORNEY GENERALOFTEXAS
                                                   AUSTIN
-0.m                                                             W!
--




       ma.       c.    3.   dltis,     Jr.
       COUAtf         Atto?aef
       Oatesrille,            Texa8'
       Dear SLrt




       request         the opfnio
       queatioa.          Your
                                                               ed a oertltiaato




                                              Ie uuoh en exeaption authorized
                                             t. PO00 3.c.s. whersla it is pro-
                                             ind person is entitled to an ex-

                                       2Q80, Vlrnoa~s Civil~tatutes,       provideat

                        Wmrg per6oa who is nwmt than rlxty years
                 old or who ir blind or deaf or dumb, or is pi-
                 arone3tl.y disabled, or v&o has lost oae hand or
                 toot    shill bo tmtitled%o   vote tithout belag
                 rer;&sd to pay 8 poll tax, if he has obtain&I
                 his csrtiiioata    of axaanption frcxathe couaty tax
                 collector    when thr 8ane ls rerpiced by the pto-
                 rialoru oi thi.8 tit14.*
Eon. C. 3. .il+le,       Jr.,   page 2.


          Thle c,u%stllon was pas~fnl upon by the $ourt of Civil
nppgals of Pex:~ in the aaQ4 of I:oCamiak VS. Jester, 115 s.%.
298, wherein the court helu:
             “The court erred in holding the vote of 3, D,
      zllkingtoa    zit the as box uslid, & la fnlllag to
       deduot the same from the votes cast ilt 8ald box
       against prohibition.     This votsr did not ha~o ;a
       ~~l$“~*     31   wa8 42 pears old.  &a cl&nd     to
                t iron payment of a ~011 tax by reason or
       be- Tb iod, or at least disabled.       Ths statute
      exemgta thase imm the papent of a ,311 t& who
      sre permmeatly diaob cd or blind,        Gen. Iawe
      1905, p. 521, a* 11, f8        This toter ke?t a wld
      drink stand cnt RI. Sic t~atiiledr      ‘I walted on
      my trade and custozere fitymr,* Emnever a OUB-
      to;psr would osll for any aert6l.n drink ‘T w%lU
      ~1~0 tt to hi& and ?fhaa he would kind ze the
      nonby f vlould’&Ye hlrr back the Oha~u.       I wuld
      ?ut ny soda water bottles in the lee bax and
      assort thm aUt tpyeelt.’ EIeOould Walt on his
      austorsrs, get the right artic1e oalled for, and
      make hiB QwnOhua@. se #a8 not blind, nor par-
      Iraaeatly dlrsbled, withia the mmalnir~of the eleo-
      t1on law, Aots Leg, 1905, p* 521, 523, 0. 3.3.
      98 6 and I21 Bl&ani vr Clubi (Tex. Civ. AFT.) 65
      3s ET*59s.r
             Therefore, you tire rfHpsatlully  sdvlssd that lt is
the o&~lon 4r this departmeat that tan ladilriduul      who is
blind in on8 e e, but has good vialon in the other, 1s not
blind WSthln    t IT6 mf%ilfly af i&i019 2960, VWAOA’fi  ~1~11
statutes     and is not sntIttled to Y poll tax %xen$iion under
said ;,rt~cls due to bllndnessr
                       by ou we aro aaalosing hsrewlth cap-
               AS rscueeted
1%~   31 OUT    &At081  0- f 941, O-2434 and O-&Xi.
                         X08.
          Trusting that the foregoing satisractorlly dispose8
of your lnqdry,   we r8mul.n

                                           Ywrr wry truly